Citation Nr: 0425734	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of April 1952 severing service connection for 
a left knee disorder, and, if not, whether new and material 
evidence has been submitted to reopen such claim.

2.  Entitlement to service connection for a right knee 
disorder, on either a direct basis or as secondary to left 
knee disorder.

3.  Entitlement to an increased disability rating for status 
post vagotomy with gastroesophageal reflux, without hiatal 
hernia, for duodenal ulcer, evaluated as 20 percent disabling 
prior to August 18, 1999.

4.  Entitlement to an increased disability rating for 
subtotal gastrectomy and truncal vagotomy for duodenal ulcer 
with gastroesophageal reflux and ischemic colitis, status 
post resection of cecum and terminal ilium, evaluated as 40 
percent disabling from October 1, 1999.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A July 1998 rating decision granted a 20 percent 
disability rating for the veteran's service-connected 
gastrointestinal disorder.  The veteran filed a notice of 
disagreement (NOD) in September 1998, arguing that a higher 
evaluation is warranted.  A statement of the case (SOC) was 
issued in February 2000, and a timely substantive appeal was 
received in March 2000.  

An April 2003 rating decision assigned a 40 percent 
disability rating for the veteran's stomach condition.  This 
was not, however, a full grant of the benefit sought on 
appeal because higher disability ratings are available under 
Diagnostic Codes 7305 and 7308.  On a claim for an original 
or an increased rating, the claimant is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board.  The 40 percent rating was effective from October 1, 
1999 (after expiration of a temporary 100 percent rating 
assigned pursuant to 38 C.F.R. § 4.30).  Therefore, the 
issues on appeal have been rephrased as shown above.

A January 2002 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a left knee disorder and also denied 
service connection for a right knee disorder.  A NOD was 
received in September 2002.  A SOC was issued in October 
2002, and a timely substantive appeal was received in 
November 2002.  

In his February 2001 claim, the veteran raised the issue of 
whether severance of service connection for the left knee 
disorder in an April 1952 rating decision had been based on 
clear and unmistakable error (CUE).  The decision by the 
Decision Review Officer, in the October 2002 SOC, was that 
there was no error of fact or law in the decision to sever 
service connection.  The claim of CUE is inextricably 
intertwined with the new and material claim on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Since the RO addressed this issue and 
provided the pertinent regulations on CUE in the October 2002 
SOC, then the Board has jurisdiction to address this part of 
the veteran's claim. 


FINDINGS OF FACT

1.  A June 1947 rating decision granted service connection, 
on the basis of aggravation, for residuals of left knee 
injury and assigned a noncompensable disability evaluation.

2.  In an April 1952 rating decision, the RO found that the 
veteran's left knee disorder was not incurred in or 
aggravated by his military service and that the prior grant 
of service connection was clearly and unmistakably erroneous.  
The veteran was properly notified of that decision in April 
1952, including his appeal rights, and he did not appeal.

3.  At the time of the April 1952 rating decision severing 
service connection, the evidence of record did not show that 
the rating board in June 1947 incorrectly applied the law 
then in effect or that the correct facts were not before the 
rating board in June 1947.  

4.  The April 1952 rating decision severed service connection 
for residuals of left knee injury without a showing of clear 
and unmistakable error in the June 1947 grant of service 
connection for residuals of left knee injury.  

5.  The veteran has undergone total replacement of the right 
knee, but there is no competent evidence showing that a right 
knee disability is related to disease or injury incurred 
during service or was manifested within the first post-
service year. 

6.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
residuals of left knee injury and the right knee disorder. 

7.  Prior to August 18, 1999, the medical evidence showed 
that the veteran's gastrointestinal disorder was 
characterized by malabsorbtion (vitamin deficiency), 
intermittent anemia, bloating, heartburn, and occasional 
diarrhea.

8.  Since October 1, 1999, the medical evidence has shown 
that the veteran's gastrointestinal disorder is characterized 
by malabsorbtion (vitamin deficiency), intermittent anemia, 
epigastric pain, intermittent nausea and vomiting, frequent 
diarrhea, and occasional bowel obstructions.


CONCLUSIONS OF LAW

1.  The April 1952 rating decision severing service 
connection for residuals of a left knee injury was based on 
clear and unmistakable error, and service connection is 
reinstated effective April 16, 1952.  38 C.F.R. 3.105(a) 
(2003); 38 C.F.R. § 3.9(d)3.80, 3.86 (1949); 1945 Schedule 
for Rating Disabilities and Extension 7 (July 6, 1950), 
Diagnostic Code 5003.

2.  The veteran did not incur a chronic right knee disorder 
as a result of his military service, nor is this condition a 
result of his service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2003).

3.  The criteria for a disability rating greater than 20 
percent for status post vagotomy with gastroesophageal 
reflux, without hiatal hernia, for duodenal ulcer, prior to 
August 18, 1999, is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.112, 4.113, and 
4.114, Diagnostic Codes 7305, 7308, 7348 (2003).

4.  The criteria for a disability rating greater than 40 
percent for subtotal gastrectomy and truncal vagotomy for 
duodenal ulcer with gastroesophageal reflux and ischemic 
colitis, status post resection of cecum and terminal ilium, 
from October 1, 1999, is denied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.112, 4.113, 
and 4.114, Diagnostic Codes 7305, 7308, 7348 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left knee disorder

In March 1947, the veteran filed his original claims for 
service connection.  He claimed that he had reinjured an old 
knee injury on a gun mount during service.  His service 
medical records showed no complaints of or treatment for a 
left knee disorder.  The veteran was hospitalized at the VA 
Hospital in Memphis, Tennessee, from February to April 1947, 
primarily for his stomach disorder.  X-rays of the left knee 
conducted on March 8, 1947, showed deformity due to an old 
healed avulsion of the cruciate ligament as well as mild 
osteosclerosis of the external condyle of the tibia.  The 
diagnosis was post-traumatic joint changes, suspicion of 
loose bodies within the joint.  He was seen in an orthopedic 
consultation because of complaints concerning the left knee, 
but no treatment was recommended.  Discharge diagnoses 
included simple fracture of lateral condyle of left tibia, 
healed, untreated.

A June 1947 rating decision granted service connection by 
aggravation for residuals of left knee injury.  

A January 1948 letter from G.B. Hubbard, M.D., indicated that 
x-rays of the left knee showed an irregularity in the 
intercondylar eminance due to knee injury, possibly torn 
cartilage with injury to the cruciate ligaments.  Upon VA 
examination in January 1950, the veteran related that he had 
been treated in sick bay in 1945 for 10 days due to knee 
injury.  He again related a history of knee injury in 1945 
when examined by VA in January 1952.  He stated that it was a 
severe twisting injury, and he had had episodes of pain, 
swelling, and clicking ever since.  X-rays of the left knee 
showed traumatic arthritis and osteochondritis dissecans.  

In February 1952, the RO proposed severing service connection 
for the left knee disorder, and severance was effectuated in 
an April 1952 rating decision.  The RO indicated that service 
records, including induction and discharge examinations, 
failed to show reference to a knee injury, and that the first 
reference to such an injury was shown in the February to 
April 1947 VA hospitalization records.  In July 1960, The 
Director of Compensation and Pension Service concurred with 
the decision to sever service connection.  

The veteran was notified in April 1952 of the recent rating 
decision and his appellate rights.  He did not disagree with 
that decision.  Therefore, the April 1952 rating decision is 
final.  Previous determinations, which are final and binding, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In February 2001, the veteran filed 
another claim for service connection for a left knee 
disorder, arguing that VA had committed clear and 
unmistakable error (CUE) in 1952.

The CUE claim, if resolved favorably, could have a 
significant effect on the claim to reopen.  In other words, 
if the Board were to conclude that there was CUE in the April 
1952 rating decision that severed service connection, then 
the veteran would not need to submit new and material 
evidence to reopen the left knee claim.  Therefore, the CUE 
issue will be addressed first. 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) offered 
a three-pronged test to determine whether CUE was present in 
a prior final determination:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions in 
existence at that time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior determination; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Under the law in effect in 1952, severance of service 
connection was to be based on clear and unmistakable error, 
the burden of proof being on the Government.  38 C.F.R. 
§ 3.9(d) (1949).  As noted above, the determination of the 
presence of clear and unmistakable error in the 1947 rating 
decision that granted service connection would be based on 
the evidence of record and the law in effect at the time of 
the 1947 rating decision.  Thus, the question now before the 
Board is whether, at the time of the 1952 rating decision 
severing service connection, the 1952 law concerning 
severance was correctly applied to the 1947 rating decision 
that granted service connection.  That is, it must be shown 
that the RO, in severing service connection in 1952, carried 
the burden of showing that the grant of service connection in 
1947 was based on incorrect facts or incorrect application of 
the law.  The Board concludes that the RO in 1952 did not 
meet this burden; hence, service connection for residuals of 
left knee injury should be restored.

The law in 1947 concerning the principles of entitlement to 
service connection and of aggravation of a preexisting 
condition was the same as it is now.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  

The available evidence in June 1947 included the veteran's 
service medical records, records of VA hospitalization from 
February to April 1947, and the veteran's claim for VA 
benefits.  In his claim, he reported that he had reinjured an 
old injury of the knee in April or May 1945, while on gun 
mount on board ship LST 1138.  The service medical records 
did not refer to any injury of the knee, but did refer to 
treatment between May 9 and 23, 1945, for contusion of the 
right metatarsal, with reference to LST 1138 and injury 
sustained during a training exercise, while the gun was 
elevated and tracking target, when the veteran's foot was 
caught between broach mast and stand.  The VA hospital 
discharge summary indicates that an orthopedic consultation 
was obtained due to the veteran's knee complaints.  X ray of 
the left knee revealed post-traumatic joint changes, and a 
diagnosis of simple fracture of the lateral condyle of the 
left tibia, healed, was made.  The Board notes that the 
summary refers to right knee complaints, but that the x-ray 
report and diagnosis refer to the left, rather than the 
right, knee.

Thus, on the basis of the veteran's reference to left knee 
injury sustained in April or May 1945, a service medical 
record reference to injury sustained at the time and place 
reported by the veteran, and the VA hospital diagnosis of 
healed injury to the left knee, the RO granted service 
connection for residuals of left knee injury.  While the RO's 
evaluation of the evidence could be questioned or disputed, 
the record in 1952 did not show that the correct facts were 
not before the RO in 1947.  Moreover, it was not shown that 
the law was incorrectly applied.  Rather, the February 1952 
rating decision based the severance of service connection on 
the basis that the first reference to left knee injury 
residual was found in the report of VA hospitalization from 
February to April 1947.  This is merely a difference of 
opinion with the way the RO evaluated the evidence then 
before it in 1947, not a determination that the correct facts 
were not before the Board in 1947.  As the RO in 1952 did not 
carry the burden of showing clear and unmistakable error in 
the 1947 grant of service connection, it has been shown that 
"reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made," 
Russell, 3 Vet. App. at 313.  The Board finds that the April 
1952 rating decision was clearly and unmistakably erroneous 
in severing service connection for residuals of left knee 
injury.  Service connection is reinstated as of April 16, 
1952.  

As the Board has found that CUE was present in the decision 
severing service connection and has restored service 
connection for the left knee condition, the issue of whether 
new and material evidence has been received to reopen the 
claim is moot.

Right knee

Direct service connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.


Presumptive service connection cannot be granted for 
arthritis of the veteran's right knee.  As discussed in more 
detail below, there is no medical evidence showing that this 
condition was manifested or diagnosed within the first post-
service year.  In fact, this condition were not diagnosed 
until 20 years after service.

Incurrence of a chronic right knee disorder in service is not 
factually shown.  The veteran's service medical records show 
no complaints of or treatment for a right knee disease or 
injury.  The first medical evidence showing diagnosis of a 
chronic right knee disorder is dated in July 1966 when the 
veteran complained of right knee pain, and x-rays showed 
degenerative arthritis.  He ultimately underwent total 
replacement of the right knee in 1995.

Therefore, there is no medical evidence showing the presence 
of a right knee disorder until 20 years after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  More importantly, no medical professional has 
rendered an opinion that the veteran's right knee condition 
is related to disease or injury incurred during service.  

The Board recognizes the veteran's sincere belief that he 
injured his right knee during service and that he has a 
chronic right knee problem as a result.  However, he does not 
have the necessary medical training or knowledge to render a 
probative opinion as to the etiology of his condition.  Also, 
the fact that he reported in 1966 that he had injured his 
right knee 20 years earlier during service is not enough to 
grant this claim when there is a lack of relevant complaints 
in the post-service medical records.  If the veteran had, in 
fact, incurred a right knee injury during service that 
continued to chronically trouble him after service, it is 
reasonable to assume that he would have complained of such 
much earlier than 20 years later.  There are medical records 
in the file for treatment since 1953, as well as VA 
examinations and hospitalization records dated from 1947 to 
1952.  Again, there were no right knee complaints shown until 
1966.

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have a right knee disorder as a result of his 
military service.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

As noted above, the Board is restoring service connection for 
the veteran's left knee disorder.  However, there is no 
medical evidence showing that a connection or relationship 
between the service-connected left knee disorder and the 
right knee disorder is plausible.  There are no medical 
opinions of record indicating such a relationship possibly 
exists, and the veteran has never reported that a medical 
professional has concluded such.  The veteran's contentions 
that the right knee condition is the result of his service-
connected left knee condition (i.e., impaired gait, pain, 
etc.) are not probative evidence as to causation, since he 
does not possess the requisite education, training, or 
experience to offer a medical opinion.  In sum, the only 
evidence in support of the veteran's claims is his 
allegations that his service-connected left knee condition 
has caused the right knee condition.  There is no benefit of 
the doubt that can be resolved in his favor since there is no 
medical evidence pertinent to the claim.

Gastrointestinal disorder

The veteran was initially service-connected for a duodenal 
ulcer after his separation from service.  In September 1969, 
he had almost complete pyloric obstruction and underwent a 
subtotal gastrectomy with a truncal vagotomy.  On August 18, 
1999, the veteran was hospitalized for abdominal pain, and he 
underwent resection of the cecum and terminal ilium due to 
ischemic colitis.  The 2003 VA examiner concluded this was 
related to the service-connected stomach surgery.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the July 1998 rating decision on appeal, the RO assigned a 
20 percent disability rating for the veteran's 
gastrointestinal disorder under Diagnostic Code 7305-7348 
effective May 15, 1998, the date the claim for an increase 
was received.  While the appeal was pending, an April 2003 
rating decision assigned a temporary 100 percent rating based 
on surgery necessitating convalescence from August 18, 1999, 
to September 30, 1999, with assignment of a 40 percent 
disability rating under Diagnostic Code 7308 beginning 
October 1, 1999.  As the veteran had perfected his appeal 
from the 1998 rating decision, the Board will address whether 
he was entitled to a disability rating in excess of 20 
percent prior to August 18, 1999, the effective date of the 
temporary 100 percent evaluation, and whether he is entitled 
to a disability rating in excess of 40 percent from 
October 1, 1999, after termination of the temporary 100 
percent evaluation. 

The veteran's gastrointestinal disorder was previously 
evaluated under Diagnostic Code 7305-7348.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicated that duodenal ulcer under 
Diagnostic Code 7305 is the service-connected disorder, and 
vagotomy with pyloroplasty or gastroenterostomy is a residual 
condition under Diagnostic Code 7348.  Following additional 
surgery and development of other secondary medical 
conditions, the veteran's gastrointestinal disorder is now 
evaluated under Diagnostic Code 7308 for postgastrectomy 
syndrome.  The Board will consider whether higher ratings can 
be granted under any of these diagnostic codes, as well as 
all other potentially applicable diagnostic codes.

Under Diagnostic Code 7305, a 20 percent disability rating 
requires a moderate ulcer disorder with recurring episodes of 
severe symptoms two or three times per year averaging ten 
days in duration, or with continuous moderate manifestations.  
A 40 percent disability rating is warranted for a moderately 
severe ulcer condition with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times per year.  A 
60 percent disability rating is warranted for a severe ulcer 
condition with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

Under Diagnostic Code 7308, the minimum disability rating is 
20 percent and that requires mild postgastrectomy syndrome 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  Diagnostic Code 7308 provides a 40 percent 
disability rating for moderate postgastrectomy syndrome with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent disability rating is 
warranted for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. 

Under Diagnostic Code 7348, a 20 percent disability rating is 
warranted for recurrent ulcer with incomplete vagotomy; a 30 
percent disability rating for symptoms and confirmed 
diagnosis of alkaline gastritis or of confirmed persisting 
diarrhea; and a 40 percent disability rating for demonstrably 
confirmative post-operative complications of stricture or 
continuing gastric retention.  

A.  Rating in excess of 20 percent prior to August 18, 1999

The veteran did not meet the criteria for a disability rating 
higher than 20 percent prior to August 18, 1999, under 
Diagnostic Code 7305, 7308, or 7348.  Upon VA examination in 
July 1998, his complaints consisted of bloating, heartburn, 
and diarrhea.  He denied nausea and abdominal pain.  He was 
taking iron tablets for anemia, but laboratory results at the 
time of examination were within normal limits.  An upper GI 
series showed no evidence of hiatal hernia, but development 
of gastroesophageal reflux.  There was no evidence of weight 
loss.  The veteran weighed 164 pounds upon examination.  The 
Board has reviewed the prior medical records for a history of 
the veteran's weight, and records dated between 1964 and 
1986, primarily from Dr. Mandle, show a weight range of 161 
to 169 pounds.  Therefore, the 164 pounds shown in 1998 was 
within normal for this veteran. 

There was no medical evidence showing confirmed diagnosis of 
alkaline gastritis or gastric retention.  Upper 
gastrointestinal series have not shown post-operative 
complications such as stricture.  The veteran did not 
complain of persistent diarrhea, nor is that shown by the 
medical evidence.  Rather, he stated that he would have 
diarrhea if he drank a lot of water.  Accordingly, an 
increased rating under Diagnostic Code 7348 was not 
warranted.  Without continued findings of ulcer and no 
evidence of weight loss, an increased rating under Diagnostic 
Code 7305 was not warranted.  It is also noted that in 1998, 
the veteran denied vomiting, recurrent hematemesis or melena.  
He would not meet the criteria for a moderate disability 
under Diagnostic Code 7308 since there is no weight loss.

Accordingly, the Board concludes that the preponderance of 
the evidence is against his claim for a disability rating 
higher than 20 percent prior to August 18, 1999.

B.  Rating in excess of 40 percent from October 1, 1999

As noted above, on August 18, 1999, the veteran underwent 
resection of the cecum and terminal ilium due to ischemic 
colitis.  The post-surgical medical records show occasional 
bowel obstructions with brief hospitalizations.  At those 
times, the veteran complains of nausea and vomiting.  The 
veteran's weight remains fairly stable, ranging from 156 to 
163 between 2000 and 2003.  He complains of intermittent 
abdominal pain with cramping, bloating, nausea, and 
occasional vomiting.  He also experiences several bowel 
movements per day, some of which are diarrhea, as well as 
fecal leakage.  The 2003 VA examiner indicated there was some 
impaired absorbtion or malabsorbtion as evidenced by the 
veteran's use of iron and B12 supplements.  The veteran 
denied rectal bleeding and hematemesis, and melena could not 
be detected due to usage of iron supplements.  [The Board 
notes an October 2002 record from the Jackson Clinic also 
indicates that it was suspected any melena was due to iron 
replacement therapy.].  Upper GI series with small bowel 
conducted in August 2001 and January 2002 were normal except 
for post-surgical changes.  

Although the veteran has coexisting gastrointestinal 
disorders, they present similar symptoms and are assigned a 
single disability rating.  38 C.F.R. § 4.113.  

The veteran has not met the criteria for a disability rating 
in excess of 40 percent since October 1, 1999, under any of 
the pertinent diagnostic codes.  He does not experience 
recurrent hematemesis.  Despite his symptoms, he does not 
have weight loss, and the criteria for a 60 percent 
disability rating under Diagnostic Code 7305 are impairment 
of health manifested by anemia and weight loss.  The use of 
the word "and" in the rating criteria indicates that the 
veteran must meet both criteria in order to receive a 40 
percent disability rating.  Cf. Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).  Therefore, even though he occasionally has 
anemia, he does not have the other criteria for a 60 percent 
rating under Diagnostic Code 7305.  Furthermore, he does not 
have the ulcer any longer.

Under Diagnostic Code 7308, there is no evidence of 
hypoglycemic episodes or malnutrition.  Although the veteran 
may have malabsorbtion issues, no medical professional has 
concluded he is malnourished (VA examination in 2001 noted no 
evidence of malnutrition), and, again, his weight remains 
fairly stable, indicating an ability to process enough 
calories and nutrition to maintain weight.  There are also no 
complaints of sweating or circulatory disturbance.  Ratings 
higher than 40 percent are not available under Diagnostic 
Code 7348.

Keeping in mind the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor, the Board finds that the 
criteria for an increased disability rating have not been 
met.  The objective medical evidence does not create a 
reasonable doubt that his symptoms warrant a disability 
rating higher than 40 percent.  He does experience epigastric 
pain, heartburn, nausea, occasional vomiting, bloating, 
diarrhea, vitamin deficiency, and intermittent anemia due to 
his service-connected disorder.  However, these symptoms are 
adequately compensated for by the current 40 percent 
disability rating, which contemplates a moderate level of 
disability.  Based on the nature of the objective findings, 
in conjunction with the veteran's subjective complaints, the 
Board has determined that the preponderance of the evidence 
is against assignment of a disability rating in excess of 40 
percent from October 1, 1999. 

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
Diagnostic Code 7346 for hiatal hernia provides a 30 percent 
disability rating for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

For the same reasons as discussed above, the criteria for an 
increased rating under Diagnostic Code 7346 have not been 
met.  The veteran does not experience hematemesis, melena, or 
weight loss.  Although he does experience nausea, occasional 
vomiting, epigastric distress, and pyrosis (heartburn), he 
has not complained of any pain in the chest, arm, or 
shoulder.  Moreover, testing has not shown a hiatal hernia is 
present.  Accordingly, an increased rating under Diagnostic 
Code 7346 is not warranted.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via August 2002 and October 
2003 letters.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 and 2003 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate the claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the various Supplemental Statements of the Case 
(SSOCs) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2002 and 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran, most recently 
in March 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
(the Board notes he responded in March 2004 that he had no 
additional evidence to submit).  For these reasons, to decide 
the appeal would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The veteran submitted 
several private treatment records, and the RO obtained 
others.  It is unknown whether there are additional VA 
treatment records outstanding.  A June 2002 record from the 
Jackson Clinic indicated that the veteran is routinely 
followed at VA.  VA outpatient records are in the file for 
treatment through May 2001.  The veteran has not, however, 
specifically indicated that any of the VA treatment is 
relevant to the conditions addressed in this decision.  The 
Board is not aware of a basis for speculating that any other 
relevant private or VA treatment records exist that have not 
been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA gastrointestinal 
examinations in 1998, 2001, and 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's gastrointestinal disorder since 
he was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

As for the claim for service connection for a right knee 
condition, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was not provided VA examinations in connection 
with the right knee claim.  However, further examination is 
not needed because there is no persuasive evidence that the 
claimed right knee condition may be associated with his 
military service or his service-connected left knee 
condition.  This is discussed in more detail above.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

As the April 1952 rating decision was clearly and 
unmistakably erroneous, restoration of service connection is 
hereby granted for residuals of left knee injury as of 
April 16, 1952, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to service connection for a right knee disorder, 
on either a direct basis or as secondary to left knee 
disorder, is denied.

Entitlement to an increased disability rating for status post 
vagotomy with gastroesophageal reflux, without hiatal hernia, 
for duodenal ulcer, evaluated as 20 percent disabling prior 
to August 18, 1999, is denied.

Entitlement to an increased disability rating for subtotal 
gastrectomy and truncal vagotomy for duodenal ulcer with 
gastroesophageal reflux and ischemic colitis, status post 
resection of cecum and terminal ilium, evaluated as 40 
percent disabling from October 1, 1999, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



